       Case 2:20-cv-00657-RAH-CSC Document 7 Filed 11/16/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

MICHAEL SCOTT MOSS, #318 136,                  )
                                               )
       Plaintiff,                              )
                                               )
       v.                                      )   CIVIL ACTION NO. 2:20-CV-657-RAH-CSC
                                               )
WARDEN BUTLER, et al.,                         )
                                               )
       Defendants.                             )


                                              ORDER

       On October 15, 2020, Magistrate Judge filed a Recommendation to which no timely

objections have been filed. (Doc. 6.) Upon an independent review of the record and upon

consideration of the Recommendation, it is hereby

       ORDERED that the Recommendation is ADOPTED, and this case is DISMISSED without

prejudice for Plaintiff’s failures to comply with the order of the court and to prosecute this action.

       A separate Final Judgment will be entered.

       DONE, this 16th day of November, 2020.


                                              /s/ R. Austin Huffaker, Jr.
                                       R. AUSTIN HUFFAKER, JR.
                                       UNITED STATES DISTRICT JUDGE
